Citation Nr: 1004002	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-08 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1964 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Prior to considering the claim of service connection for a 
psychiatric disorder on the merits, additional evidentiary 
development under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is deemed necessary.

The Veteran seeks service connection for a psychiatric 
disorder to include posttraumatic stress disorder based on 
several stressors that occurred during service.  In his 
substantive appeal in March 2008, the Veteran stated that one 
of the stressors occurred in September 1965 when he witnessed 
a sailor fall to his death aboard the USS Ajax.  The record 
shows the Veteran was stationed aboard the Ajax at that time.  
The Veteran's statement provides sufficient detail that 
corroboration of the stressor should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social 
Security Administration, pertaining to 
the award of disability benefits in May 
2000.

2.  Request from the appropriate 
Federal custodian the deck logs and 
ship history for the USS Ajax for 
September 1965.

If the records are obtained, determine 
whether there is credible supporting 
evidence of the Veteran's alleged 
stressor.  If there is credible 
evidence that the alleged in-service 
stressor occurred, then determine if 
further development, including a VA 
examination or VA medical opinion is 
necessary to decide the claim. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


